The opinion of the court was delivered by
Bennett, J.
— It has long been settled law, that the penal statutes of one state have not the force of law beyond the limits of the state which enacted them ; and it is contended that the statute of Massachusetts, now in question, is of that character. It is sometimes difficult to determine the precise class or division, to which a statute may belong, and the divisions themselves seem sometimes not to be very well marked ; but it is not necessary, in this case, that we should decide to which class of statutes the one now in question belongs.
The second section of the statute, set forth in the plea,enacts, expressly,that no contract containing usury shall be thereby rendered void, but provides that whenever any action shall be brought upon such contracts,^and if;shall ap*470pear, upon a special plea to that effect, that the contract was the defendant shall recover his own costs, and the shall forfeit three times the amount of the whole ; , . , , , , interest reserved, and shall have judgment tor the balance on]y_ Three times the amount of the whole interest is to be deducted from the plaintiff’s demand. This statute can have but one construction. It declares that the contract shall not, by means of usury, be rendered void; and, in construing and giving effect to a contract,the lex loci must govern the rights of the parties ; but the lex fori obtains as to the remedy. We must administer justice according to our laws, and agreeably to the forms prescribed by our legislature, or the practice of our courts. We cannot, in respect to the remedy, notice the statutes of the state in which the contract was made. In the provincial government of Lower Canada, they have an act which provides that suits shall be brought, on notes of hand, within five years, or they shall be considered as paid and discharged, if the debtor shall make oath of their payment. In Carter v. Page, 8 Vt. R. 146, it was held that this statute related to the remedy, and prescribed the mode of proof, and could have no effect in this state. So-it is with all statutes of limitation. The legislature of Connecticut passed a law which prohibited attorneys, sheriffs,. &c., from purchasing choses in action, and, among other things, provided that the defendant might, when sued, file his motion, stating that he believed the demand was purchased contrary to the provisions of the act, and praying the court to enquire into the truth of the same; and that if, upon inquiry, it should be so found, the plaintiff should become non-suit. In Scoville v. Canfield, 14 Johns. R. 338, this statute-was interposed as a defence in a case which arose in Connecticut, both parties, at the time, being citizens of that state,, and it was held that it could have no effect in New York, The statute of Massachusetts is not, in its terms, professedly addressed to the courts of other states, and, had it been, it must have been nugatory. It says, “ whenever an action shall be brought, &c.” This must evidently refer to actions in their own courts. The effect of the statute is to leave the usurious contract in force, but bars the plaintiff from a recovery beyond the balance due, after deducting treble the whole amount of interest reserved in the contract. So far *471the statute, upon the proper plea, bars the plaintiffs right, and, is as much a statute relating to the remedy, as one which bars an action after six years. The statute also gives the defendant his cost. This part of the statute so clearly relates , <• .. to the course ot proceeding in the courts oí Massachusetts, that there has been no attempt to carry it out in this case.
We are the more confirmed in our views of this case from an examination of other sections of this act, which are not brought to view by the pleadings in this case. By the third section there is a provision that if the whole demand is paid without any deduction, the party paying it may recover back the part forfeited, either in a suit at law, or by bill in chancery ; and, by the fourth section, on the question of usury, both parties may be witnesses. It is evident, then, from all the provisions of this act, that it was the intent of the legislature of Massachusetts to regulate the course of proceedings in their own courts. As such, it must be left to have its operation within the jurisdiction of that state, and cannot furnish a rule for the courts of this state.
The judgment of this court, then, must be, that there is error in the record and proceedings of the county court, and the judgment of that court is reversed.